Citation Nr: 1624834	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for lung cancer, to include as due to exposure to contaminated water at Camp Lejeune.

3. Entitlement to service connection for throat cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1961 to December 1965, to include service at Camp Lejeune.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2014 VA Form 9, Appeal to the Board, the Veteran requested a Board hearing.  In March 2016, the Veteran submitted a written statement to VA withdrawing his hearing request.  Hence, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2015).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran active service included service at Camp Lejeune and he may have been exposed to contaminated water while serving at this facility.

2.  The most probative evidence indicates that the Veteran's colon cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to contaminated water while serving at Camp Lejeune.

3.  The most probative evidence indicates that the Veteran's lung cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to contaminated water while serving at Camp Lejeune.

4.  The most probative evidence indicates that the Veteran's throat cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to contaminated water while serving at Camp Lejeune.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Lung cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Throat cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter/letters in October 2012 and July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that his claimed colon, lung, and throat cancers resulted from exposure to contaminated water at Camp Lejeune during service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests, inter alia, a malignant tumor to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a). 

In December 2015, VA announced its intention to promulgate regulations providing presumptive service connection for certain diseases due to contaminated water exposure at Camp Lejeune.   http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743  While the proposed regulations have yet to be promulgated, the list of diseases in that announcement did not include either throat, lung or colon cancer.

VA has acknowledged that persons residing or working at Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011). 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1953 and 1987. Id. at p. 6.

The National Academy of Sciences' National Research Council (NRC) published a report titled "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to trichloroethylene (TCE), and tetrachloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including: cancer of the esophagus, lung, breast, bladder, and kidney; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility; miscarriage with exposure during pregnancy; scleroderma; and neurobehavioral effects.  

The National Research Council uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence." More specifically, the National Research Council "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so." While the National Research Council noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals. The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans."

Turning to the evidence of record, the Veteran's service personnel records confirm that the Veteran served at Camp Lejeune at various times while on active duty.  The Veteran's service treatment records are silent for complaints, treatment, or diagnoses of any type of cancer.  At his December 1965 separation examination clinical evaluation of the Veteran's lungs, chest, throat, and gastrointestinal system revealed normal findings.

Post-service VA and private treatment records indicate that the Veteran has been treated for colon, lung, and throat cancers. The Veteran's colon cancer was diagnosed in 2011, lung cancer was diagnosed in 2012, and throat cancer was diagnosed in November 2009.  But none of these records provide any nexus between the Veteran's active military service and his colon, lung or throat cancers. 

The Veteran's records were by a VA physician in October 2013 with a member of the subject matter expert panel of the Camp Lejeune Contaminated Water Project. The physician considered the contaminated water exposure and the National Research Council findings, but opined that the Veteran's colon, lung, and throat cancers were not etiologically related to that exposure.  

The examiner reasoned that the appellant's remote exposure at Camp Lejeune, the lack of epidemiological and toxicological evidence showing an association between throat cancer and chemical exposure, and strong evidence of an association between the appellant's long term history of heavy tobacco smoking and throat and lung cancers made it less likely than not that the disorders were related to service.  The examiner opined that the Veteran's cancers were mainly the result of a lifestyle habit of smoking and a combination of the claimant's risk factors which included a lifetime history of smoking 1-2 packs per day for fifty-five plus years; a history of carcinogen exposure due to delivering gasoline for many years; his father's medical history of three separate primary cancers; a family history of cancer with seven of thirteen siblings having been diagnosed with cancer; the Veteran's age of older than sixty at the time of diagnosis; and his male gender.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for colon, lung, or throat cancer.  First, there is no evidence that the Veteran's colon, lung, or throat cancer was compensably disabling within the first post-service year after the Veteran's discharge from active duty in December 1965 and the appellant has not so contended. As such, service connection on presumptive basis as a chronic disease is not warranted for these disorders.  See 38 C.F.R. §§ 3.307, 3.309. Nor can the Veteran establish service connect for the disabilities on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. As noted above, the Veteran's service treatment records are completely silent for any complaints of symptoms cancer. Thus, the preponderance of the evidence is against a finding that cancer manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

The competent medical evidence of record does not relate the Veteran's colon, lung, or throat cancers directly to service. In the October 2013 VA medical opinion, the examiner reviewed the Veteran's claims file and relevant medical literature, including the National Research Council findings relied upon by the VA in adjudicating claims relating to Camp Lejeune contaminated water exposure.  Based on her review of this evidence and medical literature, the examiner definitively found no direct or causal connection between the Veteran's claimed disabilities and his exposure to contaminated drinking water while stationed at Camp Lejeune.  The examiner further opined that the Veteran's risk factors of genetics, lifestyle choices and factors, occupational history, age, and gender were a more likely cause of the colon, lung, and throat cancers. The opinion, which is based on review of the record and supported by a detailed rationale, is found to carry significant weight. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran may sincerely believe that his claimed disabilities are causally related to active service.  However; the clinical opinions which address the etiology of the disorders at issue are against finding any such relationship. The Veteran has not been shown to have the experience, training, or education necessary to offer an opinion on the etiology of the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the etiologies of a particular cancer. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person such as the Veteran. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for colon, lung, and throat cancer.  The claims are denied.

ORDER

Entitlement to service connection for colon cancer is denied. 

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for throat cancer is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


